DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please amend Claim 1 as follows:
A display apparatus comprising: 
a display; 
a power supply configured to supply power to the display;
 a port; and
 a controller configured to, based on an external apparatus being connected to the port:
 control the power supply to supply power to the external apparatus through the port;
 control the power supply to adjust an amount of power supplied to the display based on a maximum power value   outputtable through the port;
measure an actual power consumption value of the external apparatus; and
control the power supply to readjust the amount of power supplied to the display based on the measured actual power consumption value of the external apparatus.

Please amend Claim 6 as follows:
claim 1, wherein  a received power usage information comprises a power consumption value of the external apparatus, and
wherein the controller is further configured to, based on a power consumption value of the external apparatus being greater than the maximum power value outputtable to the external apparatus through the port, control the power supply not to supply power to the external apparatus through the port and indicate that the power supply is not available.

Please amend Claim 7 as follows:
The display apparatus of claim 1, wherein the controller is further configured to:
monitor a change in a power consumption value of the external apparatus by periodically receiving  a power usage information of the external apparatus through the port, and
 control the power supply to readjust the amount of power that is supplied to the display according to the change of the power consumption value.

Please amend Claim 11 as follows:
A method for supplying power to an external apparatus, the method comprising:
supplying power to the external apparatus through a port based on the external apparatus being connected to the port; 
adjusting an amount of power supplied to a display of a display apparatus based on a maximum power value  outputtable through the port; 
measuring an actual power consumption value of the external apparatus; and 


Please amend Claim 19 as follows:
A non-transitory computer-readable medium storing computer instructions executed by a processor of a display apparatus to perform operations comprising:
supplying power to an external apparatus through  a port based on the external apparatus being connected to the port;
adjusting an amount of power supplied to a display of a display apparatus based on a maximum power value outputtable through the port;
measuring an actual power consumption value of the external apparatus; and
readjusting the amount of power supplied to the display based on the measured actual power consumption value.

Allowable Subject Matter
2.	Claims 1, 2, 4, 6-11, 13 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display apparatus comprising: a display; a power supply configured to supply power to the display; a port; and a controller configured to, based on an external apparatus being connected to the port: control the power supply to supply power to the external apparatus through the port; control the power supply to adjust an amount of power supplied to the display based on a maximum power value outputtable through the port; measure an actual power consumption value of the external apparatus; and control the power supply to readjust the amount of power supplied to the display based on the measured actual power consumption value of the external apparatus ” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claims 11 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMEN W BOGALE/            Examiner, Art Unit 2628      

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628